 



Exhibit 10(g)

Form of Stock Option Agreement

CHECKFREE CORPORATION
NONSTATUTORY
STOCK OPTION AGREEMENT
UNDER THE
2002 STOCK INCENTIVE PLAN

     CheckFree Corporation (the “Company”) hereby grants, effective ________
(the “Effective Date”) to [Name] (the “Optionee”) an option to purchase [Number
Shares] shares of its common stock, par value $.01 (the “Option Shares”), at a
price of [Price] per share pursuant to the Company’s 2002 Stock Incentive Plan
(the “Plan”), subject to the following:

     1. RELATIONSHIP TO THE PLAN. This option is granted pursuant to the Plan,
and is in all respects subject to the terms, provisions and definitions of the
Plan and any amendments thereto. The Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and conditions
thereof. The Optionee accepts this option subject to all the terms and
provisions of the Plan (including without limitation provisions relating to
nontransferability, exercise of the option, sale of the option shares,
termination of the option, adjustment of the number of shares subject to the
option, and the exercise price of the option). The Optionee further agrees that
all decisions and interpretations made by the Stock Option Committee (the
“Committee”), as established under the Plan, and as from time to time
constituted, are final, binding, and conclusive upon the Optionee and his or her
heirs. This option is a Non-Statutory Stock Option under the Plan.

     2. TIME OF EXERCISE. Prior to termination, this option may be exercised,
from time to time, in full or in part, by the Optionee to the extent the option
is vested based upon the number of full years the Optionee is an employee of the
Company after the Effective Date (the “Vested Percentage”) and remains
exercisable (subject to the provisions herein and the Plan) until it has been
exercised as to all of the Shares or the tenth (10th) anniversary of the
Effective Date, whichever occurs first. The Optionee is entitled to exercise
this option to the extent of the percentage of, and not to exceed in the
aggregate, the maximum number of the Shares, based upon the Vested Percentage,
from time to time, as determined in accordance with the schedule as determined
in accordance with the vesting schedule as reflected in the attached Grant
Detail Report. Notwithstanding the foregoing, this option may not be exercised
unless (i) the Option Shares are registered under the Securities Act of 1933, as
amended, and are registered or qualified under applicable state securities or
“blue sky” laws, or (ii) the Company has received an opinion of counsel to the
Company to the effect that the option may be exercised and Option Shares may be
issued by the Company pursuant thereto without such registration or
qualification. If this option is not otherwise exercisable by reason of the
foregoing sentence, the Company will take reasonable steps to comply with
applicable state and federal securities laws in connection with such issuance.

 



--------------------------------------------------------------------------------



 



     3. METHODS OF EXERCISE. This option is exercisable by delivery to the
Company of written notice of exercise which specifies the number of shares to be
purchased and the election of the method of payment therefore, which will be one
of the methods of payment specified in section 5.06 of the Plan. If payment is
otherwise than payment in full in cash, the method of payment is subject to the
consent of the Committee. Upon receipt of payment for the shares to be purchased
pursuant to the option or, if applicable, the shares to be delivered pursuant to
the election of an alternative payment method, the Company will deliver or cause
to be delivered to the Optionee, to any other person exercising this option, or
to a broker or dealer if the method of payment specified in clause (f) of
subparagraph 5.06 of the Plan is elected, a certificate or certificates for the
number of shares with respect to which this option is being exercised,
registered in the name of the Optionee or other person exercising the option, or
if appropriate, in the name of such broker or dealer; provided, however, that if
any law or regulation or order of the Securities and Exchange Commission or
other body having jurisdiction over the exercise of this option will require the
Company or Optionee (or other person exercising this option) to take any action
in connection with the shares then being purchased, the delivery of the
certificate or certificates for such shares may be delayed for the period
necessary to take and complete such action.

     4. ACQUISITION FOR INVESTMENT. This option is granted on the condition that
the acquisition of the Option Shares hereunder will be for the account of the
Optionee (or other person exercising this option) for investment purposes and
not with a view to resale or distribution, except that such condition will be
inoperative if the Option Shares are registered under the Securities Act of
1933, as amended, or if in the opinion of counsel for the Company such shares
may be resold without registration. At the time of any exercise of the option,
the Optionee (or other person exercising this option) will execute such further
agreements as the Company may require to implement the foregoing condition and
to acknowledge the Optionee’s (or such other person’s) familiarity with
restrictions on the resale of the Option Shares under applicable securities
laws.

     5. DISPOSITION OF SHARES. The Optionee or any other person who may exercise
this option will notify the Company within seven (7) days of any sale or other
transfer of any Option Shares. If any class of equity securities of the Company
is registered pursuant to section 12 of the Securities Exchange Act of 1934, as
amended, and the Optionee or any other person who may exercise this option is
subject to section 16 of that Act by virtue of such Optionee’s or person’s
relationship to the Company, the Optionee or other person exercising this Option
agrees not to sell or otherwise dispose of any Option Shares unless at least six
(6) months have elapsed from the Effective Date.

     6. WITHHOLDING. As a condition to the issuance of any of the Shares under
this Option, Optionee or any person who may exercise this Option authorizes the
Company to withhold in accordance with applicable law from any salary, wages or
other compensation for services payable by the Company to or with respect to
Optionee any and all taxes required to be withheld by the Company under federal,
state or local law as a result of such Optionee’s or such person’s receipt or
disposition of Shares purchased under this Option. If, for any reason, the
Company is unable to withhold all or any portion of the amount required to be
withheld, Optionee (or any person who may exercise this Option) agrees to pay to
the Company upon exercise of this Option an amount equal to the withholding
required to be made less the amount actually withheld by the Company.

 



--------------------------------------------------------------------------------



 



     7. GENERAL. This Agreement will be construed as a contract under the laws
of the State of Delaware without reference to Delaware’s choice of law rules. It
may be executed in several counterparts, all of which will constitute one
Agreement. It will bind and, subject to the terms of the Plan, benefit the
parties and their respective successors, assigns, and legal representatives.

     IN WITNESS WHEREOF, the Company and the Optionee have executed this
Agreement as of the date first above written.

             
OPTIONEE
  CHECKFREE CORPORATION
 
   
ID: [ID]
       
 
        Name and Address:        

[Name]          

[Address]          

[City, State Zip]        
 
        By:  

       
Signature:
    Its:  
 
                 

 